                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

WESLEY A. CLEAVER,

                     Plaintiff,                                8:18CV512

       vs.
                                                                 ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter comes before the Court on the plaintiff’s Notice of Dismissal without

Prejudice (Filing No. 72). The Court being advised in the premises finds that such an

Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with each party to bear their own costs.



      Dated this 18th day of May, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
